Citation Nr: 1610754	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-41 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of incisional hernia surgery to include rectus diastasis.  

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), major depressive disorder, adjustment disorder, and generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984 and from February 2004 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision as to residuals of incisional hernia surgery to include rectus diastasis, and an August 2009 rating decision as to an acquired psychiatric disability.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  These matters have been previously remanded by the Board in August 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes an obligation to provide a medical examination if necessary to decide a claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran did not appear at a VA examination scheduled in November 2013, the Veteran has provided good cause to reschedule the examination.  See 38 C.F.R. § 3.655(a).  A November 2013 correspondence from the Veteran's representative requested a rescheduled VA examination because the Veteran did not receive the notice until after the date of the examination.  A November 2013 report of general information also indicates that he was not notified of the examination in time.  An April 2014 letter reiterated this argument, stating that the letter he received notifying him of the examination was postmarked four days after the date of the examination.  Upon remand, another examination should be scheduled.  

The August 2013 remand instructed that the AOJ request from the National Personnel Records Center (NPRC) or any other appropriate source the unit roster lists, daily duty status reports, investigative reports, time orders, call sheets, run sheets, dispatch logs or other documents for the period identified by the Veteran from February 2004 to May 2006 that relate to whether the Veteran may have been involved in a suicide investigation while assigned to the MacDill Air Force Base or a shooting of an intruder at Selfridge air Force Base, while assigned to augment Air Force Security Forces.  Although there is a record of such a request in October 2013, there is no record of the response or a follow-up request, in spite of the fact that the Veteran provided additional relevant information in a November 2013 report of general information.  Specifically, the Veteran asserted that the first suicide he referenced occurred in June 1983 in Little Rock, Arkansas, and the second suicide referenced was in May 2004 in the airman barracks in Tampa, Florida.  The Veteran reported that the incident where someone penetrated the gates at the Selfridge Air Force Base and was shot occurred in April 2006.  Upon remand, a follow-up request should be made utilizing this additional relevant information.  

The claims folder should also be updated to include VA treatment records compiled since May 10, 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Ann Arbor Healthcare System and all associated outpatient clinics dated from May 10, 2010 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After completing the above, schedule the Veteran for a VA examination with an appropriate clinician.  After reviewing the claims file, the examiner is asked to determine whether it is at least as likely or not (50 percent or greater probability) that any current abdominal disability, to include residuals of incisional hernia surgery to include rectus diastasis, had its onset during service or is causally and etiologically related to service, to include a July 2006 surgery.    

The examiner is asked to specifically address the relationship of the Veteran's continued symptomatology to any abdominal diagnosis.  The examiner is advised that the Veteran is competent to report pain.  

A full and complete rationale is required for any opinion obtained.  

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655.   

4.  Request from the National Personnel Records Center (NPRC) and any other appropriate source, to include the National Archives and Records Administration, or any other appropriate custodian of records, any unit roster lists, daily duty status reports, investigative reports, time orders, call sheets, run sheets, dispatch logs, or other documents that relate to whether the Veteran may have been involved in suicide investigations or the shooting of an intruder at Selfridge Air Force Base.  The Veteran has specifically referenced a June 1983 suicide at Little Rock, Arkansas; a May 2004 suicide at MacDill Air Force Base in Tampa, Florida while the Veteran was assigned to the 6th Security Forces Squadron; and an April 2006 incident where an intruder at Selfridge Air Force Base in Michigan was shot while the Veteran was assigned to the 127th security force.  

Associate with the claims file a record of each request and response.  If the requested records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

5.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




